Citation Nr: 1756296	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO. 08-37 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a heart disability.

2. Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.C., Associate Counsel



INTRODUCTION

The Veteran served in the Army National Guard from March 1978 to September 2004, and had a period of active duty for training (ACDUTRA) from April 1978 to August 1978, with subsequent periods of ACDUTRA and inactive duty for training (INACDUTRA) thereafter. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Waco, TX (RO). 

Regarding the claim for service connection for a psychiatric disability, while the Veteran originally claimed entitlement to service connection for schizophrenia, there are other psychiatric diagnoses of record, such as bipolar disorder, major depressive disorder and anxiety. The Board finds that the claim encompasses any psychiatric disability present. Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In January 2012, the Board remanded the case for additional development. The case was returned to the Board for further appellate review, and in October 2015, the Board remanded the issues at bar for further development, to include adequate VA examinations. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Notwithstanding the evidentiary development already undertaken, the Board finds an additional VA examiner's opinion necessary as to the appeal of service connection for a heart disability and an acquired psychiatric disorder.

The claim was remanded in an October 2015 Board decision for further development, to include adequate VA examinations. The Veteran was scheduled for VA examinations in October 2016. The Veteran, however, failed to appear since he was hospitalized at the time. See October 2016 Report of General Information. Once it was ascertained that the Veteran had been released, an attempt was made to reschedule the examinations. Yet, the record shows that the Veteran failed to report for these examinations, which were scheduled in late November 2016. Nevertheless, VA medical records show that the Veteran was again hospitalized shortly after the second attempt at scheduling his VA examinations.

The Board further acknowledges the Veteran's wish, expressed through his representative's statement in November 2017, that he be afforded another opportunity to undergo his VA examinations, in consideration of his multiple hospitalizations at the originally-scheduled times. See November 2017 Informal Hearing Presentation.

Heart Disability

The Veteran has asserted that he has a heart disability which was incurred in or otherwise caused by service. See March 2009 DRO hearing testimony. 

The Veteran's service treatment records show that in June 2002, he was treated for chest pains he was experiencing while he was running for a physical training exercise. The Veteran stated he never had a heart condition prior to the aforementioned incident, and has been following up since. See id.

In July 2012, the Veteran was afforded a VA examination for his claimed heart disability. It was noted that he had a diagnosis of stable angina due to ischemic heart disease. However, the examiner later contradictorily stated that no diagnosis was found in the Veteran's claims file for a cardiac condition, and that he had only been diagnosed with chest pain. The examiner further pointed to a normal 2003 stress test and normal x-rays. 

By the same token, private treatment records show that the Veteran underwent an angiography in January 2011, which revealed severe mid to distal disease of the left anterior descending artery and diagonal branch system. The Veteran was diagnosed with severe angina pectoris at that time.

More recently, the Veteran experienced a syncopal episode while mowing grass in April 2016. VA medical records reflect that he was seen in the emergency room, and findings included some arrhythmias and enzyme changes. 

In light of the conflicting evidence of record, the medical emergencies surrounding his previously scheduled examinations, and in an effort to afford the Veteran every benefit of the doubt, the Board finds an additional VA examiner's opinion necessary to opine as to whether the Veteran does indeed have a current heart condition, and if so, whether or not it is related to service.

Acquired Psychiatric Disability

The Veteran has asserted that he has schizophrenia, and that he believes it is related to his service. Specifically, he stated that his psychiatric disorders are due to the stress he was under and the funerals he had to attend as an honor guard. See March 2009 DRO hearing testimony. 

A review of the available service treatment records reveals that in June 1994, the Veteran was evaluated after making violent threats, and was assessed as anxious with questionable paranoid ideation. 

March 2004 treatment records show the Veteran was diagnosed with major depressive disorder. Social Security Administration (SSA) records reflect that the Veteran's major depressive disorder was a primary cause for his inability to work. The Veteran stated in the SSA disability report that his depression started in 1992 when his mother passed away, and worsened in 1997 when his father passed away. 

In February 2013, the Veteran was afforded a VA examination to assess his claimed psychiatric disabilities. His diagnosis was confirmed as major depressive disorder. The examiner indicated that a review of the claims file showed that the Veteran had not received mental health treatment while in the military. The examination also reflects that the Veteran denied having received mental health treatment both during and prior to his military service. However, the examiner failed to discuss the June 1994 service treatment record documenting treatment for mental health complaints. Further, there is no etiological opinion associated with this examination.

More recent VA treatment records reflect multiple hospital admissions for suicidal ideation and bipolar disorder.

In light of the evidence of record, the medical emergencies surrounding his previously scheduled examinations, and in an effort to afford the Veteran every benefit of the doubt, the Board finds an additional VA examiner's opinion necessary to assess the current nature and etiology of the Veteran's acquired psychiatric disorders.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file any outstanding VA and private treatment records.

2. Forward the Veteran's entire claims file to an appropriate examiner to determine the nature and etiology of the Veteran's claimed psychiatric disabilities. The examiner must conduct a thorough review of the entire claims file and note that said review was completed. The examiner must be informed of the Veteran's confirmed periods of active duty, ACDUTRA, and INACDUTRA service. 

The examiner must then:

(a) Identify any current psychiatric disability and provide a full diagnosis.

(b) For any psychiatric disability identified, opine whether it is at least as likely as not (50 percent probability or greater) that the disability was incurred in or is otherwise related to service. The examiner must consider the Veteran's statements and any other lay statements of record regarding onset and statements regarding continuity of symptomatology. Dalton v. Nicholson, 21 Vet. App. 23 (2007)

In rendering this opinion, the examiner is asked to comment on the June 1994 in-service mental health treatment record, the March 2004 psychiatric examination showing a diagnosis of major depressive disorder, and the August 2004 record showing a diagnosis of major depressive episode with auditory hallucinations, and reconcile prior opinions of record.

Furthermore, if after a review of the claims file, the examiner finds that an in-person examination is necessary, one should be scheduled. Any attempts to schedule the Veteran for VA examination must be clearly documented. The above opinions, however, should be rendered to the best of the examiner's ability if the Veteran fails to report for any scheduled examination.

The examiner is reminded that a complete rationale is required for all conclusions reached.

3. Forward the Veteran's entire claims file to a cardiologist or other qualified medical professional to determine the nature and etiology of any heart disability. The examiner must review the entire claims file and must note that review in the report. The examiner must be informed of the Veteran's confirmed periods of active duty, ACDUTRA, and INACDUTRA service.

The examiner must offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any heart disability was incurred in or is otherwise related to the Veteran's ACDUTRA service. 

In providing this opinion, the examiner is requested to discuss a June 2002 record noting chest pains and a January 2011 private medical record noting a diagnosis of severe angina pectoris due to severe mid to distal disease of the left anterior descending artery and diagonal branch, and prior history of diagnosed moderate to severe coronary artery disease. The examiner is requested to reconcile any opinion with the July 2012 VA opinion. 

The examiner should set forth all examination findings, together with the complete rationale for all conclusions reached.

Furthermore, if after a review of the claims file, the examiner finds that an in-person examination is necessary, one should be scheduled. Any attempts to schedule the Veteran for VA examination must be clearly documented. The above opinions, however, should be rendered to the best of the examiner's ability if the Veteran fails to report for any scheduled examination.

4. Then, readjudicate the claims for service connection for a heart disability and psychiatric disability. If any decision is adverse to the Veteran, issue a thorough supplemental statement of the case (SSOC) that addresses all evidence associated with the claims file since the last SSOC was issued. The Veteran must be allowed the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).



